Title: James Madison: Notes on Frankfort Bridge Company Stock, December 1826
From: Madison, James
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                [1826-1835]
                            
                        
                        
                        The D. of Trust--to J. M. witht. namg. Heirs or Exor [Executor]; Can Attorney be made to Exec: the
                            instrnts--sue for them--& proceed to enforce the Mortgage.
                        The trust being power to Will can that vary or explain its import.
                        How divided between Wife & Children? if will be in those vague terms!
                        Bridge Stock
                        What the character of the assignment of it--according to Statemt. in Mrs. Ts letter if proved--what if not
                            proved? What best course for J. M. in either case? & best mode for relinquished—the legal rights & if
                            vested in him, in favor of Wife & Children
                        Is it necessary that the Certificates of the Stock assigned shd. be sent to me & by me to the
                            Directors of < > in order to renewal to me?
                        
                            
                                
                            
                        
                    